DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1-2, 4-9, 14-19, 24-27, 31-36, 38, 42-44, 49, and 51-54 are pending in the present application. Claims 5-9, 15-19, 24-27, 31-36, 38, 42-44, 49, and 51 are withdrawn from consideration as being direct to non-elected inventions. Claims 1-2, 4, 14, and 51 are under consideration in this office action. 

Drawings
The replacement drawings were received on 09/25/2020.  These drawings are accepted.

Specification
The replacement specification was received on 09/25/2020.  The amendment to the specification is entered.

Response to Arguments
Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive.
Applicant argues that “DeVerse’s ‘approximate ratio of derivatives’ (i.e., a ratio of differences between spectral values in a given wheat calibration spectrum) is not the same as… dividing individual pixel values of one of the intensity images by a corresponding individual pixel values of another of the intensity images.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant presents a mere 
Applicant further argues that “DeVerse’s reliance on a calibration model can be problematic in a clinical setting” and that the applicant’s invention “obviate[es] the need for a traditional calibration model.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not performing calibration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, there is no indication in DeVerse that a calibration model can be problematic in a clinical setting. As per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." It is suggested that applicant incorporate features in the claims clearly relating these characteristics to the limitations recited in claim 1. It is also suggested that applicant incorporate features encompassing at least some of the features disclosed in [0076]-[0080] or [0086]-[0089] to more clearly claim applicant’s asserted inventive feature of providing “knowledge of the origin of contrast of each spectral region” or other related features and thereby overcome the cited prior art.
Applicant further argues that Chaudhari’s localization of distribution/origin of a bioluminescent source for various hyperspectral wavelength bands does not teach dividing individual pixel values of one of the intensity images by a corresponding individual pixel values of another of the intensity images. However, Chaudhari teaches that the localization of the distribution/origin of the source of contrast (bioluminescent source) is determined by at least the inter-band function β(I )= max                        
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    i
                                                    +
                                                    1
                                                
                                                
                                                    T
                                                
                                            
                                            (
                                            
                                                
                                                    g
                                                
                                                
                                                    
                                                        
                                                            i
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    g
                                                
                                                
                                                    (
                                                    i
                                                    )
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    (
                                                    i
                                                    )
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    g
                                                
                                                
                                                    (
                                                    i
                                                    )
                                                
                                            
                                        
                                    
                                    ,
                                    0
                                
                            
                        
                    . Thereby, Chaudhari teaches dividing the values of at least one of the wavelength bands by the values of another wavelength band. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is suggested that applicant incorporate features in the claims clearly relating these characteristics to the limitations recited in claim 1.
Applicant further argues that Chaudhari’s resolution “does not compare with the tens of microns (μm) resolution achievable” by the applicant’s invention. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., label-free imaging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is suggested that applicant incorporate features in the claims clearly relating these characteristics to the limitations recited in claim 1.

 Objections & Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 14, and 51 are rejected under 35 U.S.C. 102(a)(1) as anticipated by deVerse et al. (U.S. Pub. No. 2004/0218172), hereinafter “deVerse” or, in the alternative, under 35 U.S.C. 103 as obvious over deVerse in further view of Chaudhari et al. (“Hyperspectral and multispectral bioluminescence optical tomography for small animal imaging” 2005), hereinafter “Chaudhari”.

Regarding claim 1, deVerse discloses a method (“The present invention relates generally to signal processing, and more particularly to devices and methods for use in spectroscopy, imaging, spatial and spectral modulation filtering, controllable radiation source design and related signal processing” deVerse, [0002]):
identifying a plurality of wavelength spectral band components in hyperspectral image data (“The objective of this imaging is to obtain a sequence of images, one for each spectral band” deVerse, [0220]; “(4) Select an orthogonal basis of patterns w maximizing the total discrimination power and order them in decreasing order. (5) Pick the top few patterns as an input to a multidimensional discrimination method” 
calculating respective intensity images corresponding to each respective spectral band component (“The objective of this imaging is to obtain a sequence of images, one for each spectral band” deVerse, [0220]);
combining the respective intensity images to form inter-band image images based on the respective, mutually distinct sources of image contrast for each spectral band component (“(4) Select an orthogonal basis of patterns w maximizing the total discrimination power and order them in decreasing i be the percent protein for the i-th calibration spectrum Si, and define the feature Xi to be             
                
                    
                        X
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                        
                            
                                2182
                                n
                                m
                            
                        
                        -
                        
                            
                                S
                            
                            
                                i
                            
                        
                        (
                        2134
                        n
                        m
                        )
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                        
                            
                                2183
                                n
                                m
                            
                        
                        -
                        
                            
                                S
                            
                            
                                i
                            
                        
                        (
                        2260
                        n
                        m
                        )
                    
                
            
        ) … this feature makes use of 4 of the 1011 pieces of spectral data” deVerse, [0247]-[0249]); and
producing a 2D image of enhanced contrast using selection of one or more of the inter-band images that are of greater contrast than one or more others of the inter-band images (“(4) Select an orthogonal basis of patterns w maximizing the total discrimination power and order them in decreasing order. (5) Pick the top few patterns as an input to a multidimensional discrimination method” deVerse, [0209]-[0214]; “using hyperspectral processing that focuses of predefined characteristics of the data. For example, in many cases only a few particular spectral lines or bands out of the whole data space are required to discriminate one substance over another. It is also often the case that target samples do not possess very strong or sharp spectral lines, so it may not be necessary to use strong or sharp bands in the detection process. A selection of relatively broad bands may be sufficient do discriminate between the target object and the background. It should be apparent that the ease with which different spatio-spectral bands can be selected and processed in accordance with the present invention is ideally suited for such hyperspectrum applications” deVerse, [0222]; “A portable device according to the present disclosure can be used with an imaging microscope system to employ a multitude of algorithmic techniques in an effort to optimize contrast in the spectroscopic “read-out” for tissue diagnosis and add a quantitative rigor to the process… The device can employ the conventional methodologies to collect all data available, then adapt, or be adapted by the user, to employ the best combinations of weighted spectral bands to illuminate the sample… The system of the present disclosure provides for an automated feature extraction and information delivery system that can significantly augment the efforts of microscopists to differentiate and quantify tissues” deVerse, [0303]-[0304]; “FIG. 60 shows the same tissue imaged at band #70 using the tuned light source. The tissue stain absorbance is greater here and can be quantified in an analytical setting. FIG. 61 demonstrates a simple feature extraction technique and FIG. 62 shows these features 
Alternatively, while deVerse may not explictly disclose the combining includes performing an inter-band pixel-wise analysis by dividing individual pixel values of one of the intensity images by corresponding individual pixel values of another of the intensity images, in the same field of endeavor, Chaudhari teaches the combining includes performing an inter-band pixel-wise analysis by dividing individual pixel values of one of the intensity images by corresponding individual pixel values of another of the intensity images (“We constructed a source depth versus normalized surface spectral measurement matrix S (normalization is necessary to avoid dependence on the absolute power of the spectra)” Chaudhari, Formulation of the multispectral and hyperspectral forward model; “estimate the 3D distribution of the bioluminescent source (q) inside the boundary Ω, when the photon flux on the boundary dΩ and the optical scatter and absorption properties are known… Find θ(i) that minimizes f(q(i) + θ(i)d(i)) by line search… β(i) = max            
                
                    
                        
                            
                                
                                    
                                        r
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                    
                                        T
                                    
                                
                                (
                                
                                    
                                        g
                                    
                                    
                                        
                                            
                                                i
                                                +
                                                1
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        g
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                
                                )
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        g
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                
                            
                        
                        ,
                        0
                    
                
            
        ” Chaudhari, Reconstruction methods for multispectral and hyperspectral OBT; “The forward model was computed using TOAST for four wavelengths bins (corresponding to data acquired by filters with peaks at 580 nm, 600 nm, 620 nm and 640 nm). Each forward model consisted of 10814 internal and 58600 surface nodes and was computed in approximately 30 h on a AMD OPTERON 250 dual CPU computer” Chaudhari, In vivo study in a mouse).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified deVerse’s disclosure of performing spectral image reconstruction based on individual pixel cross-spectral data with Chaudhari’s teaching of performing normalization and/or spectral image reconstruction based on individual pixel cross-spectral data as Chaudhari explictly states that “the hyperspectral forward model is expected to be better conditioned than 

Regarding claim 2, deVerse discloses calculating the respective intensity images includes performing an intra-band pixel-wise analysis of one or more of the spectral band components (“an analyzing device 44 digitally processes the combined signal to analyze the magnitude of each individual pixel. FIG. 6B illustrates spatio-spectral distribution of the DMA, where individual elements can be modulated. FIG. 5 is a plot of a three dimensional image showing the magnitude of each individual pixel” deVerse, [0119]; “As a DMA filter imager the spatial resolution elements (pixels) of an image can be selectively passed or rejected (filtered) according to the requirements of the image measurement” deVerse, [0121]; “Each sensor corresponds to the pixel locations of an image and measures a multitude of spectral bands” deVerse, [0219]).

Regarding claim 4,  deVerse discloses performing the inter-band pixel-wise analysis further includes dividing individual pixel values of more than one of the intensity images by corresponding individual pixel values of others of the respective intensity images, respectively, to form the plurality of inter-band images (“for hyperspectral imaging a full spectrum (a few hundred data points) is collected for each individual pixel” deVerse, [0237]; “Standard chemometric practice involves computing derivative-like quantities at some or all wavelengths and building the calibration model from this data using least squares or partial lest squares regression. To illustrate this, let Yi be the percent protein for the i-th calibration spectrum Si, and define the feature Xi to be             
                
                    
                        X
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                        
                            
                                2182
                                n
                                m
                            
                        
                        -
                        
                            
                                S
                            
                            
                                i
                            
                        
                        (
                        2134
                        n
                        m
                        )
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                        
                            
                                2183
                                n
                                m
                            
                        
                        -
                        
                            
                                S
                            
                            
                                i
                            
                        
                        (
                        2260
                        n
                        m
                        )
                    
                
            
        ) … this feature makes use of 4 of the 1011 pieces of spectral data” deVerse, [0247]-[0249]).
Alternatively, in the same field of endeavor, Chaudhari teaches performing the inter-band pixel-wise analysis further includes dividing individual pixel values of more than one of the intensity images by corresponding individual pixel values of others of the respective intensity images, respectively, to form (i) that minimizes f(q(i) + θ(i)d(i)) by line search… β(i) = max            
                
                    
                        
                            
                                
                                    
                                        r
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                    
                                        T
                                    
                                
                                (
                                
                                    
                                        g
                                    
                                    
                                        
                                            
                                                i
                                                +
                                                1
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        g
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                
                                )
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        g
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                
                            
                        
                        ,
                        0
                    
                
            
        ” Chaudhari, Reconstruction methods for multispectral and hyperspectral OBT; “The forward model was computed using TOAST for four wavelengths bins (corresponding to data acquired by filters with peaks at 580 nm, 600 nm, 620 nm and 640 nm). Each forward model consisted of 10814 internal and 58600 surface nodes and was computed in approximately 30 h on a AMD OPTERON 250 dual CPU computer” Chaudhari, In vivo study in a mouse).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified deVerse’s disclosure of performing spectral image reconstruction based on individual pixel cross-spectral data with Chaudhari’s teaching of performing normalization and/or spectral image reconstruction based on individual pixel cross-spectral data as Chaudhari explictly states that “the hyperspectral forward model is expected to be better conditioned than the multispectral forward model because it incorporates more information about wavelength and should perform better for lower signal-to-noise-ratios” (Chaudhari, Discussion and conclusion).


Regarding claim 14, deVerse discloses the respective intensity images are respective spectral intensity images, and wherein calculating the respective spectral intensity images includes using the hyperspectral image data as source data (“(4) Select an orthogonal basis of patterns w maximizing the total discrimination power and order them in decreasing order. (5) Pick the top few patterns as an input to a multidimensional discrimination method” deVerse, [0209]-[0214]; “using hyperspectral processing that 

Regarding claim 51, deVerse discloses an imaging system (“The present invention relates generally to signal processing, and more particularly to devices and methods for use in spectroscopy, imaging, spatial and spectral modulation filtering, controllable radiation source design and related signal 
a detector configured to acquire hyperspectral image data for a target (“The objective of this imaging is to obtain a sequence of images, one for each spectral band” deVerse, [0220]; “(4) Select an orthogonal basis of patterns w maximizing the total discrimination power and order them in decreasing order. (5) Pick the top few patterns as an input to a multidimensional discrimination method” deVerse, [0209]-[0214]; “using hyperspectral processing that focuses of predefined characteristics of the data. For example, in many cases only a few particular spectral lines or bands out of the whole data space are required to discriminate one substance over another. It is also often the case that target samples do not possess very strong or sharp spectral lines, so it may not be necessary to use strong or sharp bands in the detection process. A selection of relatively broad bands may be sufficient do discriminate between the target object and the background. It should be apparent that the ease with which different spatio-spectral bands can be selected and processed in accordance with the present invention is ideally suited for such hyperspectrum applications” deVerse, [0222]; “A portable device according to the present disclosure can be used with an imaging microscope system to employ a multitude of algorithmic techniques in an effort to optimize contrast in the spectroscopic “read-out” for tissue diagnosis and add a quantitative rigor to the process… The device can employ the conventional methodologies to collect all data available, then adapt, or be adapted by the user, to employ the best combinations of weighted spectral bands to illuminate the sample… The system of the present disclosure provides for an automated feature extraction and information delivery system that can significantly augment the efforts of microscopists to differentiate and quantify tissues” deVerse, [0303]-[0304]; “FIG. 60 shows the same tissue imaged at band #70 using the tuned light source. The tissue stain absorbance is greater here and can be quantified in an analytical setting. FIG. 61 demonstrates a simple feature extraction technique and FIG. 62 shows these features falsely colored and overlaid with the broadband image. FIG. 63 shows other band combinations to bring into contrast other features. FIG. 64 shows alternative display options that can work to highlight features 
one or more processors (“the analyzing device is preferably a computer that includes spectral analysis software” deVerse, [0118]) configured to identify a plurality of wavelength spectral band components in the hyperspectral image data (“The objective of this imaging is to obtain a sequence of images, one for each spectral band” deVerse, [0220]; “(4) Select an orthogonal basis of patterns w maximizing the total discrimination power and order them in decreasing order. (5) Pick the top few patterns as an input to a multidimensional discrimination method” deVerse, [0209]-[0214]; “using hyperspectral processing that focuses of predefined characteristics of the data. For example, in many cases only a few particular spectral lines or bands out of the whole data space are required to discriminate one substance over another. It is also often the case that target samples do not possess very strong or sharp spectral lines, so it may not be necessary to use strong or sharp bands in the detection process. A selection of relatively broad bands may be sufficient do discriminate between the target object and the background. It should be apparent that the ease with which different spatio-spectral bands can be selected and processed in accordance with the present invention is ideally suited for such hyperspectrum applications” deVerse, [0222]; “A portable device according to the present disclosure can be used with an imaging microscope system to employ a multitude of algorithmic techniques in an effort to optimize contrast in the spectroscopic “read-out” for tissue diagnosis and add a quantitative rigor to the process… The device can employ the conventional methodologies to collect all data available, then adapt, or be adapted by the user, to employ the best combinations of weighted spectral bands to illuminate the sample… The system of the present disclosure provides for an automated feature extraction and information delivery system that can significantly augment the efforts of microscopists to differentiate and quantify tissues” deVerse, [0303]-[0304]; “FIG. 60 shows the same tissue imaged at band #70 using the tuned light source. The tissue stain absorbance is greater here and can be quantified in an analytical setting. FIG. 61 demonstrates a simple feature extraction technique and FIG. 62 shows these features falsely colored and overlaid with the broadband image. FIG. 63 shows other band combinations to bring into contrast other features. FIG. 64 
the one or more processors being further configured to combine the respective intensity images including by performing an inter-band pixel-wise analysis by dividing individual pixel values of one of the intensity images by corresponding individual pixel values of another of the intensity images (“for hyperspectral imaging a full spectrum (a few hundred data points) is collected for each individual pixel” deVerse, [0237]; “Standard chemometric practice involves computing derivative-like quantities at some or all wavelengths and building the calibration model from this data using least squares or partial lest squares regression. To illustrate this, let Yi be the percent protein for the i-th calibration spectrum Si, and define the feature Xi to be             
                
                    
                        X
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                        
                            
                                2182
                                n
                                m
                            
                        
                        -
                        
                            
                                S
                            
                            
                                i
                            
                        
                        (
                        2134
                        n
                        m
                        )
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                        
                            
                                2183
                                n
                                m
                            
                        
                        -
                        
                            
                                S
                            
                            
                                i
                            
                        
                        (
                        2260
                        n
                        m
                        )
                    
                
            
        ) … this feature makes use of 4 of the 1011 pieces of spectral data” deVerse, [0247]-[0249]),
the one or more processors being still further configured to produce a 2D image of enhanced contrast using selection of one or more of the inter-band images that are of greater contrast than one or more others of the inter-band images (“(4) Select an orthogonal basis of patterns w maximizing the total discrimination power and order them in decreasing order. (5) Pick the top few patterns as an input to a multidimensional discrimination method” deVerse, [0209]-[0214]; “using hyperspectral processing that focuses of predefined characteristics of the data. For example, in many cases only a few particular spectral lines or bands out of the whole data space are required to discriminate one substance over another. It is also often the case that target samples do not possess very strong or sharp spectral lines, so it may not be necessary to use strong or sharp bands in the detection process. A selection of relatively broad bands may be sufficient do discriminate between the target object and the background. It should be apparent that the ease with which different spatio-spectral bands can be selected and processed in accordance with the present invention is ideally suited for such hyperspectrum applications” deVerse, [0222]; “A portable device according to the present disclosure can be used with an imaging microscope 
Alternatively, while deVerse may not explictly disclose the one or more processors being further configured to combine the respective intensity images including by performing an inter-band pixel-wise analysis by dividing individual pixel values of one of the intensity images by corresponding individual pixel values of another of the intensity images, in the same field of endeavor, Chaudhari teaches the one or more processors being further configured to combine the respective intensity images including by performing an inter-band pixel-wise analysis by dividing individual pixel values of one of the intensity images by corresponding individual pixel values of another of the intensity images (“We constructed a source depth versus normalized surface spectral measurement matrix S (normalization is necessary to avoid dependence on the absolute power of the spectra)” Chaudhari, Formulation of the multispectral and hyperspectral forward model; “estimate the 3D distribution of the bioluminescent source (q) inside the boundary Ω, when the photon flux on the boundary dΩ and the optical scatter and absorption properties are known… Find θ(i) that minimizes f(q(i) + θ(i)d(i)) by line search… β(i) = max            
                
                    
                        
                            
                                
                                    
                                        r
                                    
                                    
                                        i
                                        +
                                        1
                                    
                                    
                                        T
                                    
                                
                                (
                                
                                    
                                        g
                                    
                                    
                                        
                                            
                                                i
                                                +
                                                1
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        g
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                
                                )
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        g
                                    
                                    
                                        (
                                        i
                                        )
                                    
                                
                            
                        
                        ,
                        0
                    
                
            
        ” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified deVerse’s disclosure of performing spectral image reconstruction based on individual pixel cross-spectral data with Chaudhari’s teaching of performing normalization and/or spectral image reconstruction based on individual pixel cross-spectral data as Chaudhari explictly states that “the hyperspectral forward model is expected to be better conditioned than the multispectral forward model because it incorporates more information about wavelength and should perform better for lower signal-to-noise-ratios” (Chaudhari, Discussion and conclusion).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785